DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 is drawn to a soybean plant that comprises a locus conversion and otherwise comprises all of the physiological and morphological characteristics of soybean variety 5PPSP96 when grown under the same environmental conditions.  Claims 14-15 further limit the locus conversion or the manner in which it was introduced.
The specification, on pg 10, line 27, to pg 11, line 2, defines “Locus conversion” as follows:
LOCUS CONVERSION. Refers to seeds, plants, and/or parts thereof developed by backcrossing or genetic transformation wherein essentially all of the desired morphological and physiological characteristics of a variety are recovered in addition to at least one locus which has been transferred into the variety by introgression, backcrossing or genetic transformation. The locus can be a native locus, a transgenic locus, or a combination thereof.

The recitation “a” before “locus conversion” means one or more. Additionally, the specification at pg 10, line 27, to pg 11, line 2, and pg 26, lines 22-27, indicates one or more locus conversions are encompassed.
Parent claim 12 limits the locus conversion to a trait selected from the group consisting of male sterility, a site-specific recombination site, abiotic stress tolerance, altered phosphate, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide resistance, insect resistance, and disease resistance.  However, each of these can be achieved in multiple ways, involving multiple genes.   
Thus, the claim, and the claims dependent upon it, are drawn to a plant can have any number of locus conversions relative to 5PPSP96, including multiple that affect the same trait.  The claimed plant can differ from 5PPSP96 in numerous characteristics. 
The plant of 5PPSP96 is not disclosed as having a locus conversion or differing from the deposit in any number of characteristics; thus, the deposit of this line cannot describe seeds or plants comprising any number of single locus conversions relative to 5PPSP96.  
The specification describes no structural features that distinguish plants that differ from 5PPSP96 in numerous characteristics from other soybean plants.
The specification describes no plants that differ from 5PPSP96 in numerous number of characteristics. The specification only describes 5PPSP96.
These claims are "reach through" claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
This portion of the rejection can be overcome by amending claim 13 to indicate the plant has a single locus conversion (that is, one, and only one, locus conversion) otherwise has all of the morphological and physiological characteristics of 5PPSP96.  The plant of claim 18 is not included in this rejection because it is limited to having a single locus conversion.  

Claims 1-20 are free of the art.  The closest prior art soybean plant is that taught in US 8,288,619.  However, this soybean differs from 5PPSP96 in having a Phytophthora resistance allele not present in 5PPSP96. 
Claims 1-12 and 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety “5PPSP96”, but the instant specification is incomplete regarding the starting materials and methods were used to produce plant variety “5PPSP96”.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
ii)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO  (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662